Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 4, 16, 17, 19, and 20 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 9 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US Patent 9,805,519 B2) in view of Andres et al. (US PGPub 2020/0202636 A1).
In regards to claim 1, Ramanujam discloses a method comprising: 
determining, by a system comprising a hardware processor, a context relating to a requested service of a vehicle, the context comprising information of a location of the vehicle and a location of a mechanic (Col. 2 Lines 34 – 48; Col. 3 Lines 30 – 67 wherein the system determines the context, i.e. location information, of a vehicle requesting service that includes the location of the vehicle and the location of the mechanic.  Ramanujam discloses that the servicing location can be based on the proximity of the service center to the vehicle and that servicing can be performed when the vehicle has arrived at the service center in order to enable a user at the service center to scan a QR code that is provided on the vehicle in order to indicate that the vehicle is at the service center while also providing a security mechanism to prove that the service provider is authenticated to provide service and allowed to perform service.); 
authorizing, by the system, the requested service based on the determined context, the authorizing comprising a location-based check performed by machine-readable instructions executed in the system using the location of the vehicle and the location of the mechanic (Col. 3 – 4 Lines 30 – 13 wherein the system authorizes the requested service based on the context which comprises a location-based check of comparing the location of the vehicle with the expected location of where the vehicle should be at, e.g., service center); and
in response to authorizing the requested service that comprises the location-based check performed by the machine-readable instructions using the location of the vehicle and the location of the mechanic, [instruct the vehicle to allow access of the vehicle to perform the requested service] (Col. 3 Lines 30 – 57; Col. 14 – 15 Lines 33 – 44 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request and allow access to the vehicle to perform the requested service).
Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place, Ramanujam fails to explicitly disclose whether it is well-known to utilize a security code that it sent to the owner or mechanic and having the owner or mechanic enter the security code into the vehicle in order to allow for servicing to take place.
To be more specific, Ramanujam fails to explicitly disclose:
authorizing, by the system, the requested service based on the determined context, the authorizing comprising a location-based check performed by machine-readable instructions executed in the system using the location of the vehicle and the location of the mechanic, changing a state of an on-board diagnostic port of the vehicle from a closed state to an open state to accept access from an external device as part of performing the requested service, wherein when the on-board port is closed the on-board diagnostic port does not allow access of the vehicle by an external entity.
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide a system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an external device, e.g., owner and mechanic device, to allow for communication and interactions to take place between the entity and the vehicle so as to facilitate servicing of the vehicle.  Finally, similar to Ramanujam, Andres teaches that security mechanisms are utilized in order to grant authorization to service the vehicle, but specifically teaches that an authorization code, i.e. security code, is provided to an external device and that the user of the external device is required to input the authorization code so as to allow for servicing to take place.   
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
More specifically, in light of ¶ 33 of the applicant’s specification, the opening and closing of a diagnostic port refers to allowing and denying diagnostic or repair of the vehicle by an external entity.  ¶ 17 of the applicant’s specification discloses that an electronic component, i.e. the vehicle’s Electronic Control Unit (ECU) or other types of electronic components, includes a port that can be accessed by an external entity, such as a mechanic’s handheld device, to access data and further electronic components of the vehicle.  Further still, ¶ 19 of the applicant’s specification discloses that the external entity’s handheld device can be used to access the electronic component, e.g., a port, to allow a mechanic to use a repair facility computer to connect to the electronic component to establish communications with the vehicle.  Finally, ¶ 32 of the applicant’s specification discloses that the electronic component, e.g., diagnostic port, may be in a state that does not accept or respond to request from an electronic device associated with the repair entity.  For example, the electronic component may ignore or discard requests for data or requests for access of further electronic components received from the electronic device associated with the repair entity.  With that said, Fig. 2B and 4B of Andres discloses a repair valet system that further includes an ECU that is within the vehicle, on-board the vehicle, and, based on information provided to the valet system, determines whether a repair facility’s computing system should be granted access to the vehicle in order to service the vehicle, i.e. via the ports that allow the communication of data (# 281, # 283, # 132, # 134), such as the authorization code transmitted from the repair facility’s computing system to the vehicle’s repair valet system to enable the repair valet system to be in a state that allows access by the repair facility and facilitate servicing of the vehicle, between the repair valet system (on-board system) and the service station (service facility’s device)  In other words, in response to information provided to the vehicle’s repair valet system the vehicle’s repair valet system will either be in a state that allows or denies access to the repair facilities computing system, which, in turn, determines whether the repair facility can access additional components of the vehicle in order to facilitate servicing of the vehicle.
(See also: ¶ 34, 35, 36, 42, 44, 45)
Finally, as was explained during the interview held on January 28, 2022, the scope of the claim is broad with respect to how the external entity’s device is communicating with the vehicle’s on-board system in that the communication is not limited to only be a physical connection, i.e. not wireless.  The Examiner explained that the claimed invention and the invention disclosed in the specification fails to provide sufficient specificity of how the devices are connected and communicating with one another and that “opening” and “closing” of a port should only be limited to opening and closing a physical door that would provide a physical barrier to a port.  In light of the applicant’s specification (see above), the specification provides no such limiting interpretation and, as was also discussed during the interview, one of ordinary skill in the art would have found that, in the broadest reasonable interpretation, the connection is not limited to a wired or physical connection and, consequently, can include a wireless connection, which is supported by the NPL by Alex E. that was provided with the Interview Summary mailed on February 2, 2022 demonstrating that wireless communication was, indeed, a well-known technology at the time of the invention and allowing for the broad interpretation discussed herein (Alex E was published October 2014 and the applicant’s effective filing date is August 7, 2020; See also Merian; Schurman; Anonymous). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an authorization code to allow for and facilitate servicing of a vehicle and requiring for the authorization code to be provided to the vehicle, as taught by Andres, in the vehicle servicing system and method that also includes security mechanisms that allow for servicing of a vehicle in the system and method of Ramanujam as this would increase the level of security of the vehicle by controlling who is allowed access to the vehicle and allow for servicing of the vehicle, while also confirming and instructing to the vehicle that servicing is allowed to be performed on the vehicle. 
In regards to claim 2, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the location-based check comprises determining that the vehicle is at an expected location based on the information of the location of the vehicle (Col. 3 Lines 30 – 57 wherein the request is authorized because the vehicle is determined to be at an expected location; Col. 2 Lines 34 – 48; Col. 3 Lines 30 – 67 wherein the system determines the context, i.e. location information, of a vehicle requesting service that includes the location of the vehicle and the location of the mechanic.  Ramanujam discloses that the servicing location can be based on the proximity of the service center to the vehicle and that servicing can be performed when the vehicle has arrived at the service center in order to enable a user at the service center to scan a QR code that is provided on the vehicle in order to indicate that the vehicle is at the service center while also providing a security mechanism to prove that the service provider is authenticated to provide service and allowed to perform service).  
In regards to claim 3, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the context further comprises information of a location of an operator of the vehicle, and wherein the location-based check comprises determining that the operator is at an expected location based on the information of the location of the operator (Col. 2 Lines 34 – 48; Col. 12 – 13 Lines 66 – 12 wherein the location of the user is determined and based on the determination that the operator of the vehicle is at an expected location the service request is submitted and approved).  
In regards to claim 4, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the mechanic is to perform the requested service on the vehicle, and wherein the location-based check comprises comparing the location of the mechanic to an expected physical location of the mechanic (Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the service request is approved because a mechanic is at an expected location; 
see also:
Col. 2 Lines 34 – 48 “The autonomous vehicle may select the service center that is located in proximity to a current location.; 
Col. 3 Lines 30 – 57 “When the autonomous vehicle arrives at the service center, a data matrix attached to the autonomous vehicle may be scanned by a service provider’s computing device (e.g., a tablet device) at the service center. …  In one configuration, the service provider’s computing device may scan the data matrix attached to the autonomous vehicle and the computing device may generate a message indicating that the autonomous vehicle has arrived at the service center.”
Col. 7 Lines 24 – 41 “The selection module 245 may select the service center based on price, types of services offered at the service center, customer reviews, a distance from a current location of the autonomous vehicle 205 to the service center, or a combination thereof.  For example, the selection module 245 may select a service center within 5 miles of the autonomous vehicle’s current location and having a highest rating as compared to other service centers within the same region. … In one configuration, the selection module 245 may select the service center based on instructions from the user.”; 
Col. 8 – 9 Lines 64 – 20 “The instructions may include a location of the service center and a time for the autonomous vehicle 205 to arrive at the service center.”;
 Col. 11 Lines 38 – 58 “For example, the autonomous vehicle 320 may send a message to a service center device 330 (e.g., a computing device located at the service center) indicating a type of service to be performed and available time frames during which the autonomous vehicle 320 is free to travel to the service center for performance of the service.” (see also Col. 13 Lines 31 – 49); 
Col. 12 Lines 9 – 29 “In one example, the autonomous vehicle 320 may determine an address, geographical coordinates, etc. associated with the service center, and then may accordingly provide instructions to drive the autonomous vehicle 32 to that location.  The autonomous vehicle 320 may generate a route for traveling to the service center, and the autonomous vehicle 320 may drive to the service center according to the route.”;
Col. 14 Lines 5 – 18 “For example, the service center device 430 located at the service center may send a notification to the user’s computing device 410 indicating that the service was successfully completed. … The computing device 410 may send payment information to the service center device 430 located at the service center.”
Col. 14 – 15 Lines 33 – 60 “FIG. 5 illustrates an exemplary system for authenticating a service provider at a service center to perform a service on an autonomous vehicle 520. The autonomous vehicle 520 may arrive at the service center according to an appointment time during which the service is to be performed on the autonomous vehicle 520. The service provider at the service center may approach the autonomous vehicle 520. Non-limiting examples of the service provider may include a fuel station attendant, a maintenance worker, a repairman, etc. The service provider may use a service center device 530, such as a mobile device (e.g., a hand-held scanner) to read or scan a two-dimensional (2D) matrix code attached to the autonomous vehicle 520. For example, the matrix code may include a quick response (QR) code or a barcode attached to the autonomous vehicle's windshield. The matrix code may store information about the autonomous vehicle's user (e.g., an owner of the autonomous vehicle 520), such as the user's name, email address, phone number, bank information, vehicle information, etc. The service center device 530 may scan the matrix code and generate a message to send to a computing device 510.
For example, the computing device 510 may be owned or operated by the autonomous vehicle's user. The message may be a short messaging service (SMS) message, text message, electronic mail, a voice message, etc. The message may indicate that the autonomous vehicle 520 has arrived at the service center. In addition, the message may include a request for the autonomous vehicle's user to specify a type of service to be performed on the autonomous vehicle 520. In one example, the message may include sales or promotions that are currently ongoing for specific services at the service center. As a non-limiting example, the message may indicate that the service center is currently performing free car washes with an oil change. The service center device 530 may send the message to the user's computing device 510 using user identification information included in the matrix code, such as the user's email address or phone number.
In one configuration, the message from the service center device 530 may include a digital signature, an electronic signature or other security measures to prove that the sender of the message is indeed a service provider that is authenticated to provide services at the service center. In other words, the user may be assured that the autonomous vehicle 520 is being treated by an authentic service provider. Therefore, unauthorized users may be unable to use a device to scan the matrix code and send a message to the autonomous vehicle's user under false pretenses of being a legitimate service provider. In this case, an unsuspecting user may unknowingly provide the unauthorized user with access to the autonomous vehicle 520. Therefore, the security mechanism included in the message may ensure the autonomous vehicle's user that the autonomous vehicle 520 is being treated by an authorized individual at the service center.
The autonomous vehicle's user may send, via the computing device 510, an authorization message to the service center device 530 to authorize the service center to perform services on the autonomous vehicle 520. The authorization message may be sent after the message with the security mechanism is received from the service center device 530. The authorization message may specific a particular service to be performed on the autonomous vehicle 520, as well as other details about the service to be performed.
In one example, while sending the authorization message to the service center device 530, the computing device 510 may also instruct the autonomous vehicle 520 to provide 30 limited access or control to enable performance of the service on the autonomous vehicle 520. For example, the autonomous vehicle 520 may be instructed to unlock the doors to allow the service provider access to inside the autonomous vehicle 520. In another example, the autonomous vehicle 520 may be instructed to open a fuel tank door or charging door so that the service provider can refuel or recharge the autonomous vehicle 520. In another example, the autonomous vehicle 520 may be instructed to allow the service provide to operate the autonomous vehicle 520 for 40 purposes of driving to and from a service garage, etc. As a non-limiting example, the autonomous vehicle 520 may be driven within 50 yards with respect to an initial location after arriving at the service center.”
Col. 16 Lines 1 – 23 “The autonomous vehicle 520, upon arriving at the service center, may automatically provide limited access to a service provider at the service center.”
Col. 17 – 18 Lines 41 – 2 “The mobile device may be configured to authorize the service center to perform the service after the autonomous vehicle arrives at the service center, as in block 720.” … “In one example, the instructions provided to the autonomous vehicle include a location of the service center and a time for the autonomous vehicle to arrive at the service center.”). 
In regards to claim 5, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the context further comprises information of a location of a device of an operator of the vehicle, the device paired with the vehicle (Fig. 1; Col. 3 Lines 30 – 57 wherein the device of an operator of the vehicle is paired with the vehicle).  
In regards to claim 6, Ramanujam discloses the method of claim 1, wherein the location-based check comprises determining, based on the location of the vehicle and the location of the mechanic, that the vehicle and the mechanic to perform the requested service are at a same location (Col. 3 Lines 30 – 57 wherein the request is authorized because the vehicle is determined to be at an expected location; Col. 2 Lines 34 – 48; Col. 3 Lines 30 – 67 wherein the system determines the context, i.e. location information, of a vehicle requesting service that includes the location of the vehicle and the location of the mechanic.  Ramanujam discloses that the servicing location can be based on the proximity of the service center to the vehicle and that servicing can be performed when the vehicle has arrived at the service center in order to enable a user at the service center to scan a QR code that is provided on the vehicle in order to indicate that the vehicle is at the service center while also providing a security mechanism to prove that the service provider is authenticated to provide service and allowed to perform service).
In regards to claim 7, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the on-board diagnostic port remains closed to prevent performance of the requested service in response to the requested service not being authorized (Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request; Col. 4 Lines 26 – 45 wherein the vehicle may be instructed to open a vehicle hood to allow a service provider to perform a task under the hood, which, as discussed above, is allowed if the mechanic (or the like) has been authorized through the process discussed above with regards to Andres; Col. 15 Lines 28 – 44 wherein the vehicle may be instructed to open a fuel tank door or charging door so that the service provider can refuel or recharge a vehicle, as well as unlocking a door in order to enter the vehicle; Andres – Fig. 4B; ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48 wherein the access code from the service providers provides the service with access to the vehicle, as well as putting the vehicle into “service mode.”  See also the discussion provided above with regards to Andres, on-board diagnostic port, and the port being “closed” and “open.”).  
In regards to claim 9, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the context further comprises a time of a message relating to the requested service, and the authorizing is further based on the time being within an expected time range (Col. 2 Lines 26 – 33; Col. 2 – 3 Lines 59 – 9; Col. 4 Lines 46 – 63; Col. 11 – 12 Lines 38 – 8 wherein the request is authorized based on the time being within an expected time range).  
In regards to claim 10, the combination of Ramanujam and Andres discloses the method of claim 1, wherein the context further comprises an identity of the mechanic to perform the requested service, and the authorizing is further based on whether the mechanic identified by the identity is approved (Col. 3 Lines 30 – 57; Col. 15 Lines 3 - 18 wherein the authorization is based on the mechanic being identified and approved).  
In regards to claim 11, the combination of Ramanujam and Andres discloses the method of claim 1, further comprising: 
determining whether the requested service is authorized based on the context; and 
in response to determining that the requested service cannot be authorized based on the context, performing a second factor authentication, 
wherein the authorizing of the requested service is based on the second factor authentication after determining that determining that the requested service cannot be authorized based on the context 
(Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request).  
In regards to claim 12, Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place and for the QR code to be displayed on a vehicle’s windshield, Ramanujam fails to explicitly disclose whether it is well-known to display security mechanisms in other locations of the vehicle, such as a display of the vehicle.
To be more specific, Ramanujam fails to explicitly disclose:
the method of claim 11, wherein the second factor authentication comprises: 
sending information to the vehicle for display at the vehicle, and 
receiving a scanned version of the displayed information from a device used to scan the displayed information.  
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide an system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an entity via its display and require for information to be inputted in response to the displayed information in order to facilitate servicing of the vehicle.  As a result, Andres teaches that security mechanisms are utilized in order to facilitate servicing of the vehicle, but specifically teaches that such information can be provided either on the vehicle’s display or on an entity’s device and that regardless of which display the information is displayed on the same predictable result is still achieved, i.e. displaying and interacting with displayed information in order to facilitate servicing of the vehicle.  Similarly, whether the information is displayed on a vehicle’s windshield or a display of an electronic device, Andres teaches that so long as information necessary for allowing for a vehicle to be serviced is displayed to a user one of ordinary skill in the art would have found it obvious to substitute any of these well-known and established methods as the same predictable result would still be attained.
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of displaying information on a vehicle’s display, as taught by Andres, for displaying information on a vehicle’s windshield, as disclosed by Ramanujam.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 13, the combination of Ramanujam and Andres discloses the method of claim 12, wherein the displayed information displayed in a display device of the vehicle comprises a Quick Response (QR) code (Col. 3 Lines 30 – 57 wherein the second factor authentication can be a QR code.  As was discussed above, Andres teaches that the authorization cade can be displayed at the vehicle.).  
In regards to claim 14, Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place, Ramanujam fails to explicitly disclose whether it is well-known to utilize a security code that it sent to the owner or mechanic and having the owner or mechanic enter the security code into the vehicle in order to allow for servicing to take place.
To be more specific, Ramanujam fails to explicitly disclose:
the method of claim 11, wherein the second factor authentication comprises: sending a security code to a device of an operator of the vehicle, and receiving the security code entered by the operator in an input device of the vehicle.  
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide an system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an external device, e.g., owner and mechanic device, in order to allow for communication and interactions to take place between the entity and the vehicle so as to facilitate servicing of the vehicle.  Finally, similar to Ramanujam, Andres teaches that security mechanisms are utilized in order to grant authorization to service the vehicle, but specifically teaches that an authorization code, i.e. security code, is provided to an external device and that the user of the external device is required to input the authorization code so as to allow for servicing to take place.   
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an authorization code to allow for and facilitate servicing of a vehicle and requiring for the authorization code to be provided to the vehicle, as taught by Andres, in the vehicle servicing system and method that also includes security mechanisms that allow for servicing of a vehicle in the system and method of Ramanujam as this would increase the level of security of the vehicle by controlling who is allowed access to the vehicle and allow for servicing of the vehicle, while also confirming and instructing to the vehicle that servicing is allowed to be performed on the vehicle. 
In regards to claim 15, Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place, Ramanujam fails to explicitly disclose whether it is well-known to utilize a security code that it sent to the owner or mechanic and having the owner or mechanic enter the security code into the vehicle in order to allow for servicing to take place.
To be more specific, Ramanujam fails to explicitly disclose:
the method of claim 11, wherein the second factor authentication comprises: sending a security code to a device of the mechanic to perform the requested service, and receiving the security code entered by the mechanic in an input device of the vehicle.  
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide an system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an external device, e.g., owner and mechanic device, in order to allow for communication and interactions to take place between the entity and the vehicle so as to facilitate servicing of the vehicle.  Finally, similar to Ramanujam, Andres teaches that security mechanisms are utilized in order to grant authorization to service the vehicle, but specifically teaches that an authorization code, i.e. security code, is provided to an external device and that the user of the external device is required to input the authorization code so as to allow for servicing to take place.   
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an authorization code to allow for and facilitate servicing of a vehicle and requiring for the authorization code to be provided to the vehicle, as taught by Andres, in the vehicle servicing system and method that also includes security mechanisms that allow for servicing of a vehicle in the system and method of Ramanujam as this would increase the level of security of the vehicle by controlling who is allowed access to the vehicle and allow for servicing of the vehicle, while also confirming and instructing to the vehicle that servicing is allowed to be performed on the vehicle. 
In regards to claim 16, Ramanujam discloses a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: 
receive a request for a service on a vehicle (Col. 2 Lines 34 – 48; Col. 3 Lines 30 – 57 wherein the system determines the context, i.e. location information, of a vehicle requesting service); 
In regards to:
in response to the request, attempt to authorize the service using a location-based check performed by the instructions executed in the system based on information of a location related to the vehicle and information of a location of a mechanic to service the vehicle; 
in response to being unable to authorize the service using the location-based check performed by the instructions executed in the system based on the information of the location related to the vehicle and the information of the location of the mechanic send a second factor authentication indication to a target device; 
authorize the service responsive to a response based on the second factor authentication indication sent to the target device 
(Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request
see also:
Col. 2 Lines 34 – 48 “The autonomous vehicle may select the service center that is located in proximity to a current location.; 
Col. 3 Lines 30 – 57 “When the autonomous vehicle arrives at the service center, a data matrix attached to the autonomous vehicle may be scanned by a service provider’s computing device (e.g., a tablet device) at the service center. …  In one configuration, the service provider’s computing device may scan the data matrix attached to the autonomous vehicle and the computing device may generate a message indicating that the autonomous vehicle has arrived at the service center.”
Col. 7 Lines 24 – 41 “The selection module 245 may select the service center based on price, types of services offered at the service center, customer reviews, a distance from a current location of the autonomous vehicle 205 to the service center, or a combination thereof.  For example, the selection module 245 may select a service center within 5 miles of the autonomous vehicle’s current location and having a highest rating as compared to other service centers within the same region. … In one configuration, the selection module 245 may select the service center based on instructions from the user.”; 
Col. 8 – 9 Lines 64 – 20 “The instructions may include a location of the service center and a time for the autonomous vehicle 205 to arrive at the service center.”;
 Col. 11 Lines 38 – 58 “For example, the autonomous vehicle 320 may send a message to a service center device 330 (e.g., a computing device located at the service center) indicating a type of service to be performed and available time frames during which the autonomous vehicle 320 is free to travel to the service center for performance of the service.” (see also Col. 13 Lines 31 – 49); 
Col. 12 Lines 9 – 29 “In one example, the autonomous vehicle 320 may determine an address, geographical coordinates, etc. associated with the service center, and then may accordingly provide instructions to drive the autonomous vehicle 32 to that location.  The autonomous vehicle 320 may generate a route for traveling to the service center, and the autonomous vehicle 320 may drive to the service center according to the route.”;
Col. 14 Lines 5 – 18 “For example, the service center device 430 located at the service center may send a notification to the user’s computing device 410 indicating that the service was successfully completed. … The computing device 410 may send payment information to the service center device 430 located at the service center.”
Col. 14 – 15 Lines 33 – 60 “FIG. 5 illustrates an exemplary system for authenticating a service provider at a service center to perform a service on an autonomous vehicle 520. The autonomous vehicle 520 may arrive at the service center according to an appointment time during which the service is to be performed on the autonomous vehicle 520. The service provider at the service center may approach the autonomous vehicle 520. Non-limiting examples of the service provider may include a fuel station attendant, a maintenance worker, a repairman, etc. The service provider may use a service center device 530, such as a mobile device (e.g., a hand-held scanner) to read or scan a two-dimensional (2D) matrix code attached to the autonomous vehicle 520. For example, the matrix code may include a quick response (QR) code or a barcode attached to the autonomous vehicle's windshield. The matrix code may store information about the autonomous vehicle's user (e.g., an owner of the autonomous vehicle 520), such as the user's name, email address, phone number, bank information, vehicle information, etc. The service center device 530 may scan the matrix code and generate a message to send to a computing device 510.
For example, the computing device 510 may be owned or operated by the autonomous vehicle's user. The message may be a short messaging service (SMS) message, text message, electronic mail, a voice message, etc. The message may indicate that the autonomous vehicle 520 has arrived at the service center. In addition, the message may include a request for the autonomous vehicle's user to specify a type of service to be performed on the autonomous vehicle 520. In one example, the message may include sales or promotions that are currently ongoing for specific services at the service center. As a non-limiting example, the message may indicate that the service center is currently performing free car washes with an oil change. The service center device 530 may send the message to the user's computing device 510 using user identification information included in the matrix code, such as the user's email address or phone number.
In one configuration, the message from the service center device 530 may include a digital signature, an electronic signature or other security measures to prove that the sender of the message is indeed a service provider that is authenticated to provide services at the service center. In other words, the user may be assured that the autonomous vehicle 520 is being treated by an authentic service provider. Therefore, unauthorized users may be unable to use a device to scan the matrix code and send a message to the autonomous vehicle's user under false pretenses of being a legitimate service provider. In this case, an unsuspecting user may unknowingly provide the unauthorized user with access to the autonomous vehicle 520. Therefore, the security mechanism included in the message may ensure the autonomous vehicle's user that the autonomous vehicle 520 is being treated by an authorized individual at the service center.
The autonomous vehicle's user may send, via the computing device 510, an authorization message to the service center device 530 to authorize the service center to perform services on the autonomous vehicle 520. The authorization message may be sent after the message with the security mechanism is received from the service center device 530. The authorization message may specific a particular service to be performed on the autonomous vehicle 520, as well as other details about the service to be performed.
In one example, while sending the authorization message to the service center device 530, the computing device 510 may also instruct the autonomous vehicle 520 to provide 30 limited access or control to enable performance of the service on the autonomous vehicle 520. For example, the autonomous vehicle 520 may be instructed to unlock the doors to allow the service provider access to inside the autonomous vehicle 520. In another example, the autonomous vehicle 520 may be instructed to open a fuel tank door or charging door so that the service provider can refuel or recharge the autonomous vehicle 520. In another example, the autonomous vehicle 520 may be instructed to allow the service provide to operate the autonomous vehicle 520 for 40 purposes of driving to and from a service garage, etc. As a non-limiting example, the autonomous vehicle 520 may be driven within 50 yards with respect to an initial location after arriving at the service center.”
Col. 16 Lines 1 – 23 “The autonomous vehicle 520, upon arriving at the service center, may automatically provide limited access to a service provider at the service center.”
Col. 17 – 18 Lines 41 – 2 “The mobile device may be configured to authorize the service center to perform the service after the autonomous vehicle arrives at the service center, as in block 720.” … “In one example, the instructions provided to the autonomous vehicle include a location of the service center and a time for the autonomous vehicle to arrive at the service center.”); and
in response to authorizing the service responsive to the response based on the second factor authentication indication, [instruct the vehicle to allow access of the vehicle to perform the requested service] (Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request and allow access to the vehicle to perform the requested service).
Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place, Ramanujam fails to explicitly disclose whether it is well-known to utilize a security code that it sent to the owner or mechanic and having the owner or mechanic enter the security code into the vehicle in order to allow for servicing to take place.
To be more specific, Ramanujam fails to explicitly disclose:
in response to authorizing the service responsive to the response based on the second factor authentication indication, change a state of an on-board diagnostic port from a closed state to an open state of the vehicle to accept access from an external device as part of performing the service, wherein when the on-board diagnostic port is closed the on-board diagnostic port does not allow access of the vehicle by an external entity.
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide a system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an external device, e.g., owner and mechanic device, to allow for communication and interactions to take place between the entity and the vehicle so as to facilitate servicing of the vehicle.  Finally, similar to Ramanujam, Andres teaches that security mechanisms are utilized in order to grant authorization to service the vehicle, but specifically teaches that an authorization code, i.e. security code, is provided to an external device and that the user of the external device is required to input the authorization code so as to allow for servicing to take place.   
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
More specifically, in light of ¶ 33 of the applicant’s specification, the opening and closing of a diagnostic port refers to allowing and denying diagnostic or repair of the vehicle by an external entity.  ¶ 17 of the applicant’s specification discloses that an electronic component, i.e. the vehicle’s Electronic Control Unit (ECU) or other types of electronic components, includes a port that can be accessed by an external entity, such as a mechanic’s handheld device, to access data and further electronic components of the vehicle.  Further still, ¶ 19 of the applicant’s specification discloses that the external entity’s handheld device can be used to access the electronic component, e.g., a port, to allow a mechanic to use a repair facility computer to connect to the electronic component to establish communications with the vehicle.  Finally, ¶ 32 of the applicant’s specification discloses that the electronic component, e.g., diagnostic port, may be in a state that does not accept or respond to request from an electronic device associated with the repair entity.  For example, the electronic component may ignore or discard requests for data or requests for access of further electronic components received from the electronic device associated with the repair entity.  With that said, Fig. 2B and 4B of Andres discloses a repair valet system that further includes an ECU that is within the vehicle, on-board the vehicle, and, based on information provided to the valet system, determines whether a repair facility’s computing system should be granted access to the vehicle in order to service the vehicle, i.e. via the ports that allow the communication of data (# 281, # 283, # 132, # 134), such as the authorization code transmitted from the repair facility’s computing system to the vehicle’s repair valet system to enable the repair valet system to be in a state that allows access by the repair facility and facilitate servicing of the vehicle, between the repair valet system (on-board system) and the service station (service facility’s device)  In other words, in response to information provided to the vehicle’s repair valet system the vehicle’s repair valet system will either be in a state that allows or denies access to the repair facilities computing system, which, in turn, determines whether the repair facility can access additional components of the vehicle in order to facilitate servicing of the vehicle.
(See also: ¶ 34, 35, 36, 42, 44, 45)
Finally, as was explained during the interview held on January 28, 2022, the scope of the claim is broad with respect to how the external entity’s device is communicating with the vehicle’s on-board system in that the communication is not limited to only be a physical connection, i.e. not wireless.  The Examiner explained that the claimed invention and the invention disclosed in the specification fails to provide sufficient specificity of how the devices are connected and communicating with one another and that “opening” and “closing” of a port should only be limited to opening and closing a physical door that would provide a physical barrier to a port.  In light of the applicant’s specification (see above), the specification provides no such limiting interpretation and, as was also discussed during the interview, one of ordinary skill in the art would have found that, in the broadest reasonable interpretation, the connection is not limited to a wired or physical connection and, consequently, can include a wireless connection, which is supported by the NPL by Alex E. that was provided with the Interview Summary mailed on February 2, 2022 demonstrating that wireless communication was, indeed, a well-known technology at the time of the invention and allowing for the broad interpretation discussed herein (Alex E was published October 2014 and the applicant’s effective filing date is August 7, 2020; See also Merian; Schurman; Anonymous). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an authorization code to allow for and facilitate servicing of a vehicle and requiring for the authorization code to be provided to the vehicle, as taught by Andres, in the vehicle servicing system and method that also includes security mechanisms that allow for servicing of a vehicle in the system and method of Ramanujam as this would increase the level of security of the vehicle by controlling who is allowed access to the vehicle and allow for servicing of the vehicle, while also confirming and instructing to the vehicle that servicing is allowed to be performed on the vehicle. 
In regards to claim 17, Ramanujam the non-transitory machine-readable storage medium of claim 16, wherein the location-based check comprises comparing the location of the mechanic to a target physical location of the mechanic (Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the service request is approved because a mechanic is at an expected location; 
see also:
Col. 2 Lines 34 – 48 “The autonomous vehicle may select the service center that is located in proximity to a current location.; 
Col. 3 Lines 30 – 57 “When the autonomous vehicle arrives at the service center, a data matrix attached to the autonomous vehicle may be scanned by a service provider’s computing device (e.g., a tablet device) at the service center. …  In one configuration, the service provider’s computing device may scan the data matrix attached to the autonomous vehicle and the computing device may generate a message indicating that the autonomous vehicle has arrived at the service center.”
Col. 7 Lines 24 – 41 “The selection module 245 may select the service center based on price, types of services offered at the service center, customer reviews, a distance from a current location of the autonomous vehicle 205 to the service center, or a combination thereof.  For example, the selection module 245 may select a service center within 5 miles of the autonomous vehicle’s current location and having a highest rating as compared to other service centers within the same region. … In one configuration, the selection module 245 may select the service center based on instructions from the user.”; 
Col. 8 – 9 Lines 64 – 20 “The instructions may include a location of the service center and a time for the autonomous vehicle 205 to arrive at the service center.”;
 Col. 11 Lines 38 – 58 “For example, the autonomous vehicle 320 may send a message to a service center device 330 (e.g., a computing device located at the service center) indicating a type of service to be performed and available time frames during which the autonomous vehicle 320 is free to travel to the service center for performance of the service.” (see also Col. 13 Lines 31 – 49); 
Col. 12 Lines 9 – 29 “In one example, the autonomous vehicle 320 may determine an address, geographical coordinates, etc. associated with the service center, and then may accordingly provide instructions to drive the autonomous vehicle 32 to that location.  The autonomous vehicle 320 may generate a route for traveling to the service center, and the autonomous vehicle 320 may drive to the service center according to the route.”;
Col. 14 Lines 5 – 18 “For example, the service center device 430 located at the service center may send a notification to the user’s computing device 410 indicating that the service was successfully completed. … The computing device 410 may send payment information to the service center device 430 located at the service center.”
Col. 14 – 15 Lines 33 – 60 “FIG. 5 illustrates an exemplary system for authenticating a service provider at a service center to perform a service on an autonomous vehicle 520. The autonomous vehicle 520 may arrive at the service center according to an appointment time during which the service is to be performed on the autonomous vehicle 520. The service provider at the service center may approach the autonomous vehicle 520. Non-limiting examples of the service provider may include a fuel station attendant, a maintenance worker, a repairman, etc. The service provider may use a service center device 530, such as a mobile device (e.g., a hand-held scanner) to read or scan a two-dimensional (2D) matrix code attached to the autonomous vehicle 520. For example, the matrix code may include a quick response (QR) code or a barcode attached to the autonomous vehicle's windshield. The matrix code may store information about the autonomous vehicle's user (e.g., an owner of the autonomous vehicle 520), such as the user's name, email address, phone number, bank information, vehicle information, etc. The service center device 530 may scan the matrix code and generate a message to send to a computing device 510.
For example, the computing device 510 may be owned or operated by the autonomous vehicle's user. The message may be a short messaging service (SMS) message, text message, electronic mail, a voice message, etc. The message may indicate that the autonomous vehicle 520 has arrived at the service center. In addition, the message may include a request for the autonomous vehicle's user to specify a type of service to be performed on the autonomous vehicle 520. In one example, the message may include sales or promotions that are currently ongoing for specific services at the service center. As a non-limiting example, the message may indicate that the service center is currently performing free car washes with an oil change. The service center device 530 may send the message to the user's computing device 510 using user identification information included in the matrix code, such as the user's email address or phone number.
In one configuration, the message from the service center device 530 may include a digital signature, an electronic signature or other security measures to prove that the sender of the message is indeed a service provider that is authenticated to provide services at the service center. In other words, the user may be assured that the autonomous vehicle 520 is being treated by an authentic service provider. Therefore, unauthorized users may be unable to use a device to scan the matrix code and send a message to the autonomous vehicle's user under false pretenses of being a legitimate service provider. In this case, an unsuspecting user may unknowingly provide the unauthorized user with access to the autonomous vehicle 520. Therefore, the security mechanism included in the message may ensure the autonomous vehicle's user that the autonomous vehicle 520 is being treated by an authorized individual at the service center.
The autonomous vehicle's user may send, via the computing device 510, an authorization message to the service center device 530 to authorize the service center to perform services on the autonomous vehicle 520. The authorization message may be sent after the message with the security mechanism is received from the service center device 530. The authorization message may specific a particular service to be performed on the autonomous vehicle 520, as well as other details about the service to be performed.
In one example, while sending the authorization message to the service center device 530, the computing device 510 may also instruct the autonomous vehicle 520 to provide 30 limited access or control to enable performance of the service on the autonomous vehicle 520. For example, the autonomous vehicle 520 may be instructed to unlock the doors to allow the service provider access to inside the autonomous vehicle 520. In another example, the autonomous vehicle 520 may be instructed to open a fuel tank door or charging door so that the service provider can refuel or recharge the autonomous vehicle 520. In another example, the autonomous vehicle 520 may be instructed to allow the service provide to operate the autonomous vehicle 520 for 40 purposes of driving to and from a service garage, etc. As a non-limiting example, the autonomous vehicle 520 may be driven within 50 yards with respect to an initial location after arriving at the service center.”
Col. 16 Lines 1 – 23 “The autonomous vehicle 520, upon arriving at the service center, may automatically provide limited access to a service provider at the service center.”
Col. 17 – 18 Lines 41 – 2 “The mobile device may be configured to authorize the service center to perform the service after the autonomous vehicle arrives at the service center, as in block 720.” … “In one example, the instructions provided to the autonomous vehicle include a location of the service center and a time for the autonomous vehicle to arrive at the service center.”).  
In regards to claim 18, the combination of Ramanujam and Andres discloses the non-transitory machine-readable storage medium of claim 16, wherein the on-board diagnostic port remains closed to prevent performance of the requested service in response to the requested service not being authorized (Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request; Col. 4 Lines 26 – 45 wherein the vehicle may be instructed to open a vehicle hood to allow a service provider to perform a task under the hood, which, as discussed above, is allowed if the mechanic (or the like) has been authorized through the process discussed above with regards to Andres; Col. 15 Lines 28 – 44 wherein the vehicle may be instructed to open a fuel tank door or charging door so that the service provider can refuel or recharge a vehicle, as well as unlocking a door in order to enter the vehicle; Andres – Fig. 4B; ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48 wherein the access code from the service providers provides the service with access to the vehicle, as well as putting the vehicle into “service mode.”  See also the discussion provided above with regards to Andres, on-board diagnostic port, and the port being “closed” and “open.”).  
In regards to claim 19, Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place, Ramanujam fails to explicitly disclose whether it is well-known to utilize a security code that it sent to the owner or mechanic and having the owner or mechanic enter the security code into the vehicle in order to allow for servicing to take place.
To be more specific, Ramanujam fails to explicitly disclose:
the non-transitory machine-readable storage medium of claim 16, wherein the target device to which the second factor authentication indication is sent is an electronic device of the mechanic to perform the service.  
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide an system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an external device, e.g., owner and mechanic device, in order to allow for communication and interactions to take place between the entity and the vehicle so as to facilitate servicing of the vehicle.  Finally, similar to Ramanujam, Andres teaches that security mechanisms are utilized in order to grant authorization to service the vehicle, but specifically teaches that an authorization code, i.e. security code, is provided to an external device and that the user of the external device is required to input the authorization code so as to allow for servicing to take place.   
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an authorization code to allow for and facilitate servicing of a vehicle and requiring for the authorization code to be provided to the vehicle, as taught by Andres, in the vehicle servicing system and method that also includes security mechanisms that allow for servicing of a vehicle in the system and method of Ramanujam as this would increase the level of security of the vehicle by controlling who is allowed access to the vehicle and allow for servicing of the vehicle, while also confirming and instructing to the vehicle that servicing is allowed to be performed on the vehicle. 
In regards to claim 20, Ramanujam discloses a system comprising: 
a processor; and 
a non-transitory storage medium storing instructions executable on the processor to: 
(Fig. 2)
determine a context relating to a requested service of a vehicle, the context comprising information of a location the vehicle and a location of a mechanic to service the vehicle (Col. 2 Lines 34 – 48; Col. 3 Lines 30 – 67 wherein the system determines the context, i.e. location information, of a vehicle requesting service that includes the location of the vehicle and the location of the mechanic.  Ramanujam discloses that the servicing location can be based on the proximity of the service center to the vehicle and that servicing can be performed when the vehicle has arrived at the service center in order to enable a user at the service center to scan a QR code that is provided on the vehicle in order to indicate that the vehicle is at the service center while also providing a security mechanism to prove that the service provider is authenticated to provide service and allowed to perform service.); 
determine whether to authorize the requested service based on the determined context, wherein the determining whether to authorize the requested service comprising a location-based check performed by the instructions executed in the system using the location of the vehicle and the location of the mechanic, wherein the location-based check comprises comparing the location of the mechanic to a target physical location of the mechanic (Col. 3 – 4 Lines 30 – 13 wherein the system authorizes the requested service based on the context which comprises a location-based check of comparing the location of the vehicle with the expected location of where the vehicle should be at, e.g., service center
see also:
Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the service request is approved because a mechanic is at an expected location; 
Col. 2 Lines 34 – 48 “The autonomous vehicle may select the service center that is located in proximity to a current location.; 
Col. 3 Lines 30 – 57 “When the autonomous vehicle arrives at the service center, a data matrix attached to the autonomous vehicle may be scanned by a service provider’s computing device (e.g., a tablet device) at the service center. …  In one configuration, the service provider’s computing device may scan the data matrix attached to the autonomous vehicle and the computing device may generate a message indicating that the autonomous vehicle has arrived at the service center.”
Col. 7 Lines 24 – 41 “The selection module 245 may select the service center based on price, types of services offered at the service center, customer reviews, a distance from a current location of the autonomous vehicle 205 to the service center, or a combination thereof.  For example, the selection module 245 may select a service center within 5 miles of the autonomous vehicle’s current location and having a highest rating as compared to other service centers within the same region. … In one configuration, the selection module 245 may select the service center based on instructions from the user.”; 
Col. 8 – 9 Lines 64 – 20 “The instructions may include a location of the service center and a time for the autonomous vehicle 205 to arrive at the service center.”;
 Col. 11 Lines 38 – 58 “For example, the autonomous vehicle 320 may send a message to a service center device 330 (e.g., a computing device located at the service center) indicating a type of service to be performed and available time frames during which the autonomous vehicle 320 is free to travel to the service center for performance of the service.” (see also Col. 13 Lines 31 – 49); 
Col. 12 Lines 9 – 29 “In one example, the autonomous vehicle 320 may determine an address, geographical coordinates, etc. associated with the service center, and then may accordingly provide instructions to drive the autonomous vehicle 32 to that location.  The autonomous vehicle 320 may generate a route for traveling to the service center, and the autonomous vehicle 320 may drive to the service center according to the route.”;
Col. 14 Lines 5 – 18 “For example, the service center device 430 located at the service center may send a notification to the user’s computing device 410 indicating that the service was successfully completed. … The computing device 410 may send payment information to the service center device 430 located at the service center.”
Col. 14 – 15 Lines 33 – 60 “FIG. 5 illustrates an exemplary system for authenticating a service provider at a service center to perform a service on an autonomous vehicle 520. The autonomous vehicle 520 may arrive at the service center according to an appointment time during which the service is to be performed on the autonomous vehicle 520. The service provider at the service center may approach the autonomous vehicle 520. Non-limiting examples of the service provider may include a fuel station attendant, a maintenance worker, a repairman, etc. The service provider may use a service center device 530, such as a mobile device (e.g., a hand-held scanner) to read or scan a two-dimensional (2D) matrix code attached to the autonomous vehicle 520. For example, the matrix code may include a quick response (QR) code or a barcode attached to the autonomous vehicle's windshield. The matrix code may store information about the autonomous vehicle's user (e.g., an owner of the autonomous vehicle 520), such as the user's name, email address, phone number, bank information, vehicle information, etc. The service center device 530 may scan the matrix code and generate a message to send to a computing device 510.
For example, the computing device 510 may be owned or operated by the autonomous vehicle's user. The message may be a short messaging service (SMS) message, text message, electronic mail, a voice message, etc. The message may indicate that the autonomous vehicle 520 has arrived at the service center. In addition, the message may include a request for the autonomous vehicle's user to specify a type of service to be performed on the autonomous vehicle 520. In one example, the message may include sales or promotions that are currently ongoing for specific services at the service center. As a non-limiting example, the message may indicate that the service center is currently performing free car washes with an oil change. The service center device 530 may send the message to the user's computing device 510 using user identification information included in the matrix code, such as the user's email address or phone number.
In one configuration, the message from the service center device 530 may include a digital signature, an electronic signature or other security measures to prove that the sender of the message is indeed a service provider that is authenticated to provide services at the service center. In other words, the user may be assured that the autonomous vehicle 520 is being treated by an authentic service provider. Therefore, unauthorized users may be unable to use a device to scan the matrix code and send a message to the autonomous vehicle's user under false pretenses of being a legitimate service provider. In this case, an unsuspecting user may unknowingly provide the unauthorized user with access to the autonomous vehicle 520. Therefore, the security mechanism included in the message may ensure the autonomous vehicle's user that the autonomous vehicle 520 is being treated by an authorized individual at the service center.
The autonomous vehicle's user may send, via the computing device 510, an authorization message to the service center device 530 to authorize the service center to perform services on the autonomous vehicle 520. The authorization message may be sent after the message with the security mechanism is received from the service center device 530. The authorization message may specific a particular service to be performed on the autonomous vehicle 520, as well as other details about the service to be performed.
In one example, while sending the authorization message to the service center device 530, the computing device 510 may also instruct the autonomous vehicle 520 to provide 30 limited access or control to enable performance of the service on the autonomous vehicle 520. For example, the autonomous vehicle 520 may be instructed to unlock the doors to allow the service provider access to inside the autonomous vehicle 520. In another example, the autonomous vehicle 520 may be instructed to open a fuel tank door or charging door so that the service provider can refuel or recharge the autonomous vehicle 520. In another example, the autonomous vehicle 520 may be instructed to allow the service provide to operate the autonomous vehicle 520 for 40 purposes of driving to and from a service garage, etc. As a non-limiting example, the autonomous vehicle 520 may be driven within 50 yards with respect to an initial location after arriving at the service center.”
Col. 16 Lines 1 – 23 “The autonomous vehicle 520, upon arriving at the service center, may automatically provide limited access to a service provider at the service center.”
Col. 17 – 18 Lines 41 – 2 “The mobile device may be configured to authorize the service center to perform the service after the autonomous vehicle arrives at the service center, as in block 720.” … “In one example, the instructions provided to the autonomous vehicle include a location of the service center and a time for the autonomous vehicle to arrive at the service center.”); and 
in response to determining to authorize the requested service based on the determined context that comprises the location-based check performed by the instructions executed in the system using the location of the vehicle and the location of the mechanic, [instruct the vehicle to allow access of the vehicle to perform the requested service] (Col. 3 Lines 30 – 57; Col. 14 Lines 33 – 51 wherein the authorization for the requested service cannot be authorized based on the location information alone and, accordingly, second factor authentication is used in order to authorize the request and allow access to the vehicle to perform the requested service).
Ramanujam discloses a system and method for servicing a vehicle that includes the use of second factor authentication in order to allow for the vehicle to be serviced.  Although Ramanujam discloses that a QR code and messages are transmitted to the vehicle owner and mechanic in order to allow for servicing to take place, Ramanujam fails to explicitly disclose whether it is well-known to utilize a security code that it sent to the owner or mechanic and having the owner or mechanic enter the security code into the vehicle in order to allow for servicing to take place.
To be more specific, Ramanujam fails to explicitly disclose:
in response to determining to authorize the requested service based on the determined context that comprises the location-based check performed by the instructions executed in the system using the location of the vehicle and the location of the mechanic, change a state of an on-board diagnostic port of the vehicle from a closed state to an open state to accept access from an external device as part of performing the requested service, wherein when the on-board diagnostic port is closed the on-board diagnostic port does not allow access of the vehicle by an external entity. 
However, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide a system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an external device, e.g., owner and mechanic device, to allow for communication and interactions to take place between the entity and the vehicle so as to facilitate servicing of the vehicle.  Finally, similar to Ramanujam, Andres teaches that security mechanisms are utilized in order to grant authorization to service the vehicle, but specifically teaches that an authorization code, i.e. security code, is provided to an external device and that the user of the external device is required to input the authorization code so as to allow for servicing to take place.   
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
More specifically, in light of ¶ 33 of the applicant’s specification, the opening and closing of a diagnostic port refers to allowing and denying diagnostic or repair of the vehicle by an external entity.  ¶ 17 of the applicant’s specification discloses that an electronic component, i.e. the vehicle’s Electronic Control Unit (ECU) or other types of electronic components, includes a port that can be accessed by an external entity, such as a mechanic’s handheld device, to access data and further electronic components of the vehicle.  Further still, ¶ 19 of the applicant’s specification discloses that the external entity’s handheld device can be used to access the electronic component, e.g., a port, to allow a mechanic to use a repair facility computer to connect to the electronic component to establish communications with the vehicle.  Finally, ¶ 32 of the applicant’s specification discloses that the electronic component, e.g., diagnostic port, may be in a state that does not accept or respond to request from an electronic device associated with the repair entity.  For example, the electronic component may ignore or discard requests for data or requests for access of further electronic components received from the electronic device associated with the repair entity.  With that said, Fig. 2B and 4B of Andres discloses a repair valet system that further includes an ECU that is within the vehicle, on-board the vehicle, and, based on information provided to the valet system, determines whether a repair facility’s computing system should be granted access to the vehicle in order to service the vehicle, i.e. via the ports that allow the communication of data (# 281, # 283, # 132, # 134), such as the authorization code transmitted from the repair facility’s computing system to the vehicle’s repair valet system to enable the repair valet system to be in a state that allows access by the repair facility and facilitate servicing of the vehicle, between the repair valet system (on-board system) and the service station (service facility’s device)  In other words, in response to information provided to the vehicle’s repair valet system the vehicle’s repair valet system will either be in a state that allows or denies access to the repair facilities computing system, which, in turn, determines whether the repair facility can access additional components of the vehicle in order to facilitate servicing of the vehicle.
(See also: ¶ 34, 35, 36, 42, 44, 45)
Finally, as was explained during the interview held on January 28, 2022, the scope of the claim is broad with respect to how the external entity’s device is communicating with the vehicle’s on-board system in that the communication is not limited to only be a physical connection, i.e. not wireless.  The Examiner explained that the claimed invention and the invention disclosed in the specification fails to provide sufficient specificity of how the devices are connected and communicating with one another and that “opening” and “closing” of a port should only be limited to opening and closing a physical door that would provide a physical barrier to a port.  In light of the applicant’s specification (see above), the specification provides no such limiting interpretation and, as was also discussed during the interview, one of ordinary skill in the art would have found that, in the broadest reasonable interpretation, the connection is not limited to a wired or physical connection and, consequently, can include a wireless connection, which is supported by the NPL by Alex E. that was provided with the Interview Summary mailed on February 2, 2022 demonstrating that wireless communication was, indeed, a well-known technology at the time of the invention and allowing for the broad interpretation discussed herein (Alex E was published October 2014 and the applicant’s effective filing date is August 7, 2020; See also Merian; Schurman; Anonymous).  Although Alex E discloses that a device is connected to the port, the Examiner asserts that the device is serving as a dongle to allow the port to communicate wirelessly with an external device so as to eliminate the need for the external device to have a physical connection with the port.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an authorization code to allow for and facilitate servicing of a vehicle and requiring for the authorization code to be provided to the vehicle, as taught by Andres, in the vehicle servicing system and method that also includes security mechanisms that allow for servicing of a vehicle in the system and method of Ramanujam as this would increase the level of security of the vehicle by controlling who is allowed access to the vehicle and allow for servicing of the vehicle, while also confirming and instructing to the vehicle that servicing is allowed to be performed on the vehicle. 

______________________________________________________________________

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US Patent 9,805,519 B2) in view of Andres et al. (US PGPub 2020/0202636 A1) in further view of Froeberg et al. (US PGPub 2010/0036599 A1).
In regards to claim 8, Ramanujam discloses a system and method wherein a destination that meets the needs of a vehicle’s driver is identified based on a variety of factors to determine the best destination and wherein authorization to allow for servicing of the vehicle is based on the location of the vehicle and comparing it against an expected location.  Despite this, Ramanujam fails to explicitly disclose all possible factors that can affect the route to a destination, such as, high-risk regions.
To be more specific, Ramanujam fails to explicitly disclose:
the method of claim 1, wherein the authorizing of the requested service based on the determined context comprises determining, based on the information of the location of the vehicle, that the vehicle is not in a high-risk region based on a database of high-risk regions.  
However, Froeberg, which is also directed to proving a user with destination information based on a set of preferences, further teaches that it is well-known to identify a route based on safety and to recommend a route based on crime statistics.  Froeberg teaches that safety varies from person to person and that this can affect driving related preferences and, accordingly, it is well-known in the art to take into consideration safety that is directed to risk by way of crime statistics as such preferences would affect what to recommend to a user.
(For support see: ¶ 43, 97)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take into account various types of preferences that can affect a driver’s list of possible route and destination recommendations, such as, but not limited to, safety, as taught by Froeberg, in the destination recommendation system and method of Ramanajum as the concept of taking into account risk, such as crime, can prevent damage or theft of the vehicle.
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
Rejection under 35 USC 102/103
The applicant argues that Ramanujam fails to disclose:
“determining, by a system comprising a hardware processor, a context relating to a requested service of a vehicle, the context comprising information of a location of the vehicle and a location of a mechanic,” 

“authorizing, by the system, the requested service based on the determined context, the authorizing comprising a location-based check performed by machine-readable instructions executed in the system using the location of the vehicle and the location of the mechanic.”

emphasis added

However, the Examiner respectfully disagrees.
As is discussed in the rejection, Ramanujam discloses that the servicing location can be based on the proximity of the service center to the vehicle and that servicing can be performed when the vehicle has arrived at the service center in order to enable a user at the service center, i.e. the specific service center that the system communicated with in order to schedule an appointment at that particular service center and wherein the particular service center’s system communicates with the user and/or the vehicle is instructed to allow access when arriving at the particular service center in order to verify that the vehicle has arrived at the particular scheduled service center and to begin vehicle service, to scan a QR code that is provided on the vehicle in order to indicate that the vehicle is at the service center while also providing a security mechanism to prove that the service provider is authenticated to provide service and allowed to perform service at the service location.
This is further supported by the following:
Col. 2 Lines 34 – 48 “The autonomous vehicle may select the service center that is located in proximity to a current location.; 
Col. 3 Lines 30 – 57 “When the autonomous vehicle arrives at the service center, a data matrix attached to the autonomous vehicle may be scanned by a service provider’s computing device (e.g., a tablet device) at the service center. …  In one configuration, the service provider’s computing device may scan the data matrix attached to the autonomous vehicle and the computing device may generate a message indicating that the autonomous vehicle has arrived at the service center.”
Col. 7 Lines 24 – 41 “The selection module 245 may select the service center based on price, types of services offered at the service center, customer reviews, a distance from a current location of the autonomous vehicle 205 to the service center, or a combination thereof.  For example, the selection module 245 may select a service center within 5 miles of the autonomous vehicle’s current location and having a highest rating as compared to other service centers within the same region. … In one configuration, the selection module 245 may select the service center based on instructions from the user.”; 
Col. 8 – 9 Lines 64 – 20 “The instructions may include a location of the service center and a time for the autonomous vehicle 205 to arrive at the service center.”;
 Col. 11 Lines 38 – 58 “For example, the autonomous vehicle 320 may send a message to a service center device 330 (e.g., a computing device located at the service center) indicating a type of service to be performed and available time frames during which the autonomous vehicle 320 is free to travel to the service center for performance of the service.” (see also Col. 13 Lines 31 – 49); 
Col. 12 Lines 9 – 29 “In one example, the autonomous vehicle 320 may determine an address, geographical coordinates, etc. associated with the service center, and then may accordingly provide instructions to drive the autonomous vehicle 32 to that location.  The autonomous vehicle 320 may generate a route for traveling to the service center, and the autonomous vehicle 320 may drive to the service center according to the route.”;
Col. 14 Lines 5 – 18 “For example, the service center device 430 located at the service center may send a notification to the user’s computing device 410 indicating that the service was successfully completed. … The computing device 410 may send payment information to the service center device 430 located at the service center.”
Col. 14 – 15 Lines 33 – 60 “FIG. 5 illustrates an exemplary system for authenticating a service provider at a service center to perform a service on an autonomous vehicle 520. The autonomous vehicle 520 may arrive at the service center according to an appointment time during which the service is to be performed on the autonomous vehicle 520. The service provider at the service center may approach the autonomous vehicle 520. Non-limiting examples of the service provider may include a fuel station attendant, a maintenance worker, a repairman, etc. The service provider may use a service center device 530, such as a mobile device (e.g., a hand-held scanner) to read or scan a two-dimensional (2D) matrix code attached to the autonomous vehicle 520. For example, the matrix code may include a quick response (QR) code or a barcode attached to the autonomous vehicle's windshield. The matrix code may store information about the autonomous vehicle's user (e.g., an owner of the autonomous vehicle 520), such as the user's name, email address, phone number, bank information, vehicle information, etc. The service center device 530 may scan the matrix code and generate a message to send to a computing device 510.
For example, the computing device 510 may be owned or operated by the autonomous vehicle's user. The message may be a short messaging service (SMS) message, text message, electronic mail, a voice message, etc. The message may indicate that the autonomous vehicle 520 has arrived at the service center. In addition, the message may include a request for the autonomous vehicle's user to specify a type of service to be performed on the autonomous vehicle 520. In one example, the message may include sales or promotions that are currently ongoing for specific services at the service center. As a non-limiting example, the message may indicate that the service center is currently performing free car washes with an oil change. The service center device 530 may send the message to the user's computing device 510 using user identification information included in the matrix code, such as the user's email address or phone number.
In one configuration, the message from the service center device 530 may include a digital signature, an electronic signature or other security measures to prove that the sender of the message is indeed a service provider that is authenticated to provide services at the service center. In other words, the user may be assured that the autonomous vehicle 520 is being treated by an authentic service provider. Therefore, unauthorized users may be unable to use a device to scan the matrix code and send a message to the autonomous vehicle's user under false pretenses of being a legitimate service provider. In this case, an unsuspecting user may unknowingly provide the unauthorized user with access to the autonomous vehicle 520. Therefore, the security mechanism included in the message may ensure the autonomous vehicle's user that the autonomous vehicle 520 is being treated by an authorized individual at the service center.
The autonomous vehicle's user may send, via the computing device 510, an authorization message to the service center device 530 to authorize the service center to perform services on the autonomous vehicle 520. The authorization message may be sent after the message with the security mechanism is received from the service center device 530. The authorization message may specific a particular service to be performed on the autonomous vehicle 520, as well as other details about the service to be performed.
In one example, while sending the authorization message to the service center device 530, the computing device 510 may also instruct the autonomous vehicle 520 to provide 30 limited access or control to enable performance of the service on the autonomous vehicle 520. For example, the autonomous vehicle 520 may be instructed to unlock the doors to allow the service provider access to inside the autonomous vehicle 520. In another example, the autonomous vehicle 520 may be instructed to open a fuel tank door or charging door so that the service provider can refuel or recharge the autonomous vehicle 520. In another example, the autonomous vehicle 520 may be instructed to allow the service provide to operate the autonomous vehicle 520 for 40 purposes of driving to and from a service garage, etc. As a non-limiting example, the autonomous vehicle 520 may be driven within 50 yards with respect to an initial location after arriving at the service center.”
Col. 16 Lines 1 – 23 “The autonomous vehicle 520, upon arriving at the service center, may automatically provide limited access to a service provider at the service center.”
Col. 17 – 18 Lines 41 – 2 “The mobile device may be configured to authorize the service center to perform the service after the autonomous vehicle arrives at the service center, as in block 720.” … “In one example, the instructions provided to the autonomous vehicle include a location of the service center and a time for the autonomous vehicle to arrive at the service center.”
The applicant argues:
“Moreover, note that Ramanujam and Andres do not provide any teaching or hint of changing a state of an on-board diagnostic port of the vehicle from a closed state to an open state to accept access from an external device as part of performing the requested service, where when the on-board diagnostic port is closed the on-board diagnostic port does not allow access of the vehicle by an external entity”

The Examiner asserts that the applicant’s arguments are conclusory statements that fail to specifically point out where the Examiner has erred in the rejection, as well as failing to point out what specific elements of the claimed invention overcome the rejection provided under 35 USC 103 and why nor does the applicant address why, in light of the applicant’s own specification, the combination of Ramanujam and Andres does, indeed, disclose the aforementioned elements of the claimed invention.  As such, since the applicant has failed to point out the supposed errors in the Examiner’s rejection, the provided remarks do not comply with 37 CFR 1.111(b). 
As was stated in the rejection, Andres, which is also directed towards vehicle servicing, further teaches that it is well-known in the art to provide a system and method wherein the vehicle is in communication with a vehicle owner’s device and a service centers device in order to facilitate servicing of the vehicle.  Furthermore, Andres teaches that the vehicle can communicate information to an external device, e.g., owner and mechanic device, to allow for communication and interactions to take place between the entity and the vehicle so as to facilitate servicing of the vehicle.  Finally, similar to Ramanujam, Andres teaches that security mechanisms are utilized in order to grant authorization to service the vehicle, but specifically teaches that an authorization code, i.e. security code, is provided to an external device and that the user of the external device is required to input the authorization code so as to allow for servicing to take place.   
(For support see: ¶ 19, 20, 30, 33, 39, 44, 45, 47, 48)
In light of ¶ 33 of the applicant’s specification, the opening and closing of a diagnostic port refers to allowing and denying diagnostic or repair of the vehicle by an external entity.  ¶ 17 of the applicant’s specification discloses that an electronic component, i.e. the vehicle’s Electronic Control Unit (ECU) or other types of electronic components, includes a port that can be accessed by an external entity, such as a mechanic’s handheld device, to access data and further electronic components of the vehicle.  Further still, ¶ 19 of the applicant’s specification discloses that the external entity’s handheld device can be used to access the electronic component, e.g., a port, to allow a mechanic to use a repair facility computer to connect to the electronic component to establish communications with the vehicle.  Finally, ¶ 32 of the applicant’s specification discloses that the electronic component, e.g., diagnostic port, may be in a state that does not accept or respond to request from an electronic device associated with the repair entity.  For example, the electronic component may ignore or discard requests for data or requests for access of further electronic components received from the electronic device associated with the repair entity.  With that said, Fig. 2B and 4B of Andres discloses a repair valet system that further includes an ECU that is within the vehicle, on-board the vehicle, and, based on information provided to the valet system, determines whether a repair facility’s computing system should be granted access to the vehicle in order to service the vehicle, i.e. via the ports that allow the communication of data (# 281, # 283, # 132, # 134), such as the authorization code transmitted from the repair facility’s computing system to the vehicle’s repair valet system to enable the repair valet system to be in a state that allows access by the repair facility and facilitate servicing of the vehicle, between the repair valet system (on-board system) and the service station (service facility’s device)  In other words, in response to information provided to the vehicle’s repair valet system the vehicle’s repair valet system will either be in a state that allows or denies access to the repair facilities computing system, which, in turn, determines whether the repair facility can access additional components of the vehicle in order to facilitate servicing of the vehicle.
(See also: ¶ 34, 35, 36, 42, 44, 45)
Finally, as was explained during the interview held on January 28, 2022, the scope of the claim is broad with respect to how the external entity’s device is communicating with the vehicle’s on-board system in that the communication is not limited to only be a physical connection, i.e. not wireless.  The Examiner explained that the claimed invention and the invention disclosed in the specification fails to provide sufficient specificity of how the devices are connected and communicating with one another and that “opening” and “closing” of a port should only be limited to opening and closing a physical door that would provide a physical barrier to a port.  In light of the applicant’s specification (see above), the specification provides no such limiting interpretation and, as was also discussed during the interview, one of ordinary skill in the art would have found that, in the broadest reasonable interpretation, the connection is not limited to a wired or physical connection and, consequently, can include a wireless connection, which is supported by the NPL by Alex E. that was provided with the Interview Summary mailed on February 2, 2022 demonstrating that wireless communication was, indeed, a well-known technology at the time of the invention and allowing for the broad interpretation discussed herein (Alex E was published October 2014 and the applicant’s effective filing date is August 7, 2020; See also Merian; Schurman; Anonymous). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send an authorization code to allow for and facilitate servicing of a vehicle and requiring for the authorization code to be provided to the vehicle, as taught by Andres, in the vehicle servicing system and method that also includes security mechanisms that allow for servicing of a vehicle in the system and method of Ramanujam as this would increase the level of security of the vehicle by controlling who is allowed access to the vehicle and allow for servicing of the vehicle, while also confirming and instructing to the vehicle that servicing is allowed to be performed on the vehicle. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        7/5/2022